           Case 1:19-vv-01871-UNJ Document 53 Filed 08/16/21 Page 1 of 2




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1871V
                                          UNPUBLISHED


    HOLLY C. FREED,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: July 13, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Nicole Kathryn Nobbe, Moore, Heffernan, et al., LLP, Sioux City, IA, for petitioner.

Mark Kim Hellie, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES 1

        On December 11, 2019, Holly Freed filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered from a left shoulder injury related to
vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered
on December 3, 2018. Petition at 1. Petitioner further alleges that the vaccine was
administered within the United States, that she has suffered the residual effects and
complications of her vaccine-related injury for more than six months, and that she has
never received compensation in the form of an award or settlement for her vaccine-related
injuries. Petition at 1, 8-9. The case was assigned to the Special Processing Unit of the
Office of Special Masters.



1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-01871-UNJ Document 53 Filed 08/16/21 Page 2 of 2



        On July 13, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for a SIRVA. On July 1, 2021, Respondent filed a proffer indicating that
Petitioner should be awarded $117,486.79 (comprised of $115,000.00 for pain and
suffering, and $2,486.79 for unreimbursed medical expenses). Respondent’s Rule 4(c)
Report and Proffer at 4. In the Proffer, Respondent represented that Petitioner agrees
with the proffered award. Id. Based on the record as a whole, I find that Petitioner is
entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the Proffer, I award Petitioner a lump sum
payment of $117,486.79 (comprised of $115,000.00 for pain and suffering, and
$2,486.79 for unreimbursed medical expenses) in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
